BUTLER, District Judge.
It must not be overlooked that the only question raised by the exception is whether the libellant has presented a prima facie case. As respects the repairs, I can see no room to doubt that he has. The testimony is direct, positive, and sufficiently certain; and, while more might have been produced, it was quite sufficient until answered. As respects the loss from detention, I also agree with the commissioner. Of course the respondent is only liable for such loss on this account as was actually sustained. To show its extent with certainty is impossible. Every available method of ascertainment is open to the objection that to some extent it is speculative. No more can be accomplished by the best than an ap*384proximation. Justice, nevertheless, requires that the injury shall be redressed, and the objection to uncertainty comes with bad grace from one whose wrongful act has rendered an ascertainment oí the loss necessary. Had the libellant here entered upon a minute inquiry into all the circumstances, and based a calculation upon the supposed extent of the vessel’s net earnings, it is not probable that a safer result could have been reached. The rule adopted by the commissioner has been pronounced by those having the largest experience and the highest intelligence on the subject the safest, under general circumstances, that can be pursued. Why, therefore, should it not be treated as sufficient in the first instance, leaving to the respondent the fullest opportunity of showing all special circumstances tending to prove that the rate thus indicated is too high in his case? The Hermann [Case No. G.40S] is not in point, though the language of the judge, as reported, is not without interest. Still, I do not find any thing in the case to shake the conclusion stated.
[On appeal to the circuit court, the decree of the district court was affirmed. 4 Fed. 337.]
The exceptions must be dismissed, and the report confirmed. Decree accordingly.